     Case 3:19-cv-00921-JAG Document 22 Filed 08/27/20 Page 1 of 9 PageID# 79




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

 DUSTIN DYER,                                      )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )       Case No. 3:19-cv-921-JAG
                                                   )
 SHIRRELLIA SMITH, et al.,                         )
                                                   )
         Defendants.                               )
                                                   )


             REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO
                   DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)

        Plaintiff’s opposition to Defendants’ Motion to Dismiss comes down to policy. For his

constitutional rights to mean anything, he argues, there must be a Bivens remedy to enforce them

against federal officials like Defendants. To achieve this policy end, Plaintiff strays from binding

precedent of both the Fourth Circuit and the Supreme Court of the United States and articulates a

novel framework highly solicitous of expanding Bivens liability. Because he has no Bivens remedy,

the Court should grant Defendants’ Motion to Dismiss.

I.      Plaintiff Has No Bivens Claim

        In response to Defendants’ Motion to Dismiss, Plaintiff argues his First and Fourth

Amendment claims satisfy both elements of Ziglar v. Abbasi, 137 S. Ct. 1843 (2017), and that he

is entitled to the “highly ‘disfavored’” extension of a Bivens remedy. See Tun-Cos v. Perrotte, 922

F.3d 514, 518 (4th Cir. 2019).

        a.      Plaintiff invokes a novel “new context” analysis

        The question of whether a case presents a new Bivens context is basic: is a case different

in any “meaningful way” from the three cases in which the Supreme Court of the United States
  Case 3:19-cv-00921-JAG Document 22 Filed 08/27/20 Page 2 of 9 PageID# 80




has recognized a Bivens claim. Perrotte, 922 F.3d at 522-23 (citing Ziglar v. Abbasi, 137 S. Ct.

1843, 1859-60 (2017)). As the Fourth Circuit stated in Perrotte, the Supreme Court’s “expressed

caution about extending the Bivens remedy” makes this inquiry “easily satisfied.” Id. at 523.

       Plaintiff concedes his First Amendment claim presents a new context. Opp. Br. (ECF No.

21) at 10. But after claiming that Defendants did not “attempt the ‘new context’ analysis required

by Ziglar” for his Fourth Amendment claim, id. at 6,1 Plaintiff presents a novel one untethered to

precedent. In Ziglar, the Court provided a non-exhaustive list of the kinds of case differences that

amount to a new context. 137 S. Ct. at 1859-60. According to the Court, “[a] case might differ in

a meaningful way” from the three prior Bivens cases if one of the listed examples was true. Id.

Plaintiff seems to suggest, however, that each example should be weighed in some sort of

balancing test. So, for example, Plaintiff argues that “three of them obviously come down in favor

of Plaintiff” and that the remainder need not concern the court because there are sufficient policy

justifications for providing him a Bivens remedy. Opp. Br. at 6-7.

       This analysis conflates the objective “new context” inquiry with whether special factors

counsel hesitation on the part of judicial recognition of an implied remedy. The Court in Ziglar

stated that any one of its provided examples might be sufficient to establish a new context. 137 S.

Ct. at 1859-60. Indeed, the point of the inquiry is to determine whether a given case amounts to an

extension of what the Supreme Court has previously recognized in the Bivens sphere. See id. at

1856-57. Applying the analysis as if it were a balancing test of factors or policy choice ignores

this purpose.

       For obvious reasons, courts have found that even one meaningful difference is sufficient.

In Perotte, for example, the Fourth Circuit identified several meaningful differences, but stated



       1
           But see Memo. in Support of Mot. to Dismiss (ECF No. 19) at 7.
                                                 2
  Case 3:19-cv-00921-JAG Document 22 Filed 08/27/20 Page 3 of 9 PageID# 81




that providing a Bivens remedy to a “new category of defendants” was alone dispositive to the

question. 922 F.3d at 524-25 (citing Ziglar, 137 S. Ct. at 1857); see also Vanderklok v. United

States, 868 F.3d 189, 199-200 (3rd Cir. 2017) (finding new context because TSA agents was a new

category of defendants); Doe v. Meron, 929 F.3d 153, 169 (4th Cir. 2019) (finding plaintiff’s

Fourth Amendment claim to be a new context because rank of officers, legal mandate under which

officers were operating, and category of defendants was new); Farah v. Weyker, 926 F.3d 492,

499-500 (8th Cir. 2019) (holding that although “some similarities” existed with Bivens, three

meaningful differences amounted to a new context).

       Moreover, even if more than one meaningful difference was required, there are several

here. See Memo. in Support. of Mot. to Dismiss (ECF No. 19) at 7. Compared to Bivens, this case

presents a new category of defendants (TSA agents), a different legal mandate under which

Defendants operated (42 U.S.C. § 44903), the particular Fourth Amendment violation alleged

(forcing the deletion of a video), and the circumstances of the alleged violation (at an airport

security checkpoint). These are sufficient to present a new Bivens context. See generally Cantu v.

Moody, 933 F.3d 414, 423 (5th Cir. 2019) (identifying several meaningful differences between

Bivens and the asserted Fourth Amendment claim); Doe, 929 F.3d at 169 (same).

       b.       Plaintiff invokes a novel “special factors” analysis

       Plaintiff also flips the “special factors” analysis on its head. Instead of analyzing whether

there “might” be any reason to “doubt the need for an implied damages remedy,” Perotte, 922 F.3d

at 525, Plaintiff demands conclusive proof. To Plaintiff, Congressional silence throughout the law

governing the TSA suggests there should be a Bivens remedy, it “makes no sense” to permit TSA

agents to escape personal liability for damages, and training TSA agents in constitutional law

issues affecting their jobs would be a positive result. Opp. Br. at 8-9. But the question under Ziglar



                                                  3
  Case 3:19-cv-00921-JAG Document 22 Filed 08/27/20 Page 4 of 9 PageID# 82




is, who should make these determinations? If there are reasons that “make it less probable that

Congress would want the Judiciary to entertain a damages suit in a given case,” a court should

decline to create a Bivens remedy. Ziglar, 137 S. Ct. at 1858. A factor that makes it “less probable”

or “counsel[s] hesitation” is a much shorter hurdle than Plaintiff’s argument makes it out to be. Id.

at 1857-58.

       Plaintiff’s arguments for extending Bivens liability mirror those rejected by the Fourth

Circuit in Perotte. There, the plaintiffs claimed to be challenging “run-of-the-mill, unconstitutional

law enforcement activity” by ICE agents, that extending Bivens would not implicate immigration

as a whole, and that the inadequacy of Congressional remedies proved the need for a Bivens

remedy. 922 F. 3d at 525. In rejecting the plaintiffs’ claim, the Fourth Circuit held it was up to

Congress to decide and that its legislative inaction weighed against the creation of a judicial

remedy. Id. at 527-28. The same is true here. Even if Plaintiff were ultimately correct that the

alternative remedial structure Congress provided in the Travelers Redress Inquiry Program is

wholly inadequate, that there will be no burden to either the TSA or the federal government if a

Bivens remedy is created for airline passengers, or that the nature of TSA screening does not

implicate national security, Opp. Br. at 8-9, these factors nevertheless counsel hesitation and doubt

that Congress would want a judicially-created remedy against TSA agents for constitutional

violations. The decision of whether to create one, then, must be left to Congress. Ziglar, 137 S. Ct.

at 1858 (“[I]f there are sounds reasons to think Congress might doubt the efficacy or necessity of

a damages remedy [then] the courts must refrain from creating the remedy”).

                                                 ***

       Plaintiff’s failure to allege facts sufficient to support a Bivens claim is fatal to his case

and the Court should dismiss his Complaint with prejudice.



                                                  4
      Case 3:19-cv-00921-JAG Document 22 Filed 08/27/20 Page 5 of 9 PageID# 83




II.      The First Amendment Right Plaintiff Invokes was not Clearly Established

         In the event the Court disagrees, Defendants are entitled to qualified immunity under

Plaintiff’s First Amendment claim.

         In response to Defendants’ argument that they are entitled to qualified immunity for

Plaintiff’s First Amendment claim, Plaintiff makes essentially two points: that the consensus of

federal appellate courts recognizes a First Amendment right to record public officials, and that

there is no good reason to withhold application of this principle in airport security settings

involving TSA agents. Opp. Br. at 2-4. Plaintiff might be right. But even if he is, neither point is

relevant to Defendants’ entitlement to qualified immunity.

         Plaintiff has pled a violation of his First Amendment rights to record TSA employees

conducting a pat-down search. To determine whether qualified immunity protects Defendants, the

court engages in a two-step inquiry, “asking whether a constitutional violation occurred and

whether the right violated was clearly established at the time of the official's conduct.” Booker v.

Dep’t of Corr., 855 F.3d 533, 538 (4th Cir. 2017). Because the court can address these two issues

in any order and the right was not clearly established, the Court need not reach the merits of

Plaintiff’s claim. See id. (addressing only the “clearly established” prong).

         In determining whether a right was clearly established, the right is defined at a “high level

of particularity.” Wilson v. Kittoe, 337 F.3d 392, 403 (4th Cir. 2003). Plaintiff’s response invokes

the opposite: a broad general right to record public officials in public places. Opp. Br. at 2. “At

this stage of the analysis, however, the court must narrow its focus.” Richter v. Maryland, 590 F.

Supp. 2d 730, 739 (D. Md. 2008). At the proper level of particularity, Plaintiff is urging recognition

of a right to record TSA agents at a security checkpoint. It is those particular contours of a general

right to record video that matter here in determining qualified immunity. See Edwards v. City of



                                                  5
   Case 3:19-cv-00921-JAG Document 22 Filed 08/27/20 Page 6 of 9 PageID# 84




Goldsboro, 178 F.3d 231, 250-51 (4th Cir. 1999) (identifying the particularities of the First

Amendment right claimed). Whether the general right to record video that many courts have found

to exist should apply in the context of a TSA screening is beside the point. See Opp. Br. at 3-4

(arguing that it should not “make[] a difference that the public official” being recorded “is a TSA

screener at a TSA checkpoint”). What matters is whether it has been clearly established.

       Plaintiff claims that the 1st, 3rd, 5th, 7th, 9th, and 11th Circuits have recognized the right.

But none of the cases he cites have recognized the existence of the particularized right at issue

here. In fact, each circuit decision Plaintiff relies on involves a general right to record video of

police or the public while in a public place. See Glik v. Cunniffe, 655 F.3d 78 (1st Cir. 2011);

Fields v. City of Philadelphia, 862 F.3d 353 (3rd Cir. 2017); Turner v. Driver, 848 F.3d 678 (5th

Cir. 2017); ACLU of Ill. V. Alvarez, 679 F.3d 583 (7th Cir. 2012); Fordyce v. City of Seattle, 55

F.3d 436 (9th Cir. 1995); Smith v. City of Cumming, 212 F.3d 1332 (11th Cir. 2000). No consensus

exists for the particular First Amendment claim asserted here.

       Even assuming some consensus existed in other circuits, that would not matter here. “In

conducting the clearly established analysis,” the court “may look to a consensus of cases of

persuasive authority from other jurisdictions” only when “there are no such decisions from courts

of controlling authority.” Booker, 855 F.3d at 538. Plaintiff states that the Fourth Circuit has not

“spoken directly to the matter” of whether his asserted First Amendment Right is clearly

established. Opp. Br. at 3. But it has, albeit as to the general First Amendment right Plaintiff

asserts. As Defendants already noted, the Fourth Circuit held that “the right to record police

activities on public property was not clearly established” in 2009. Szymecki v. Houck, 353 Fed.

App’x 852, 853 (4th Cir. 2009). As of the time the alleged actions in this case took place, then,

controlling authority in this Circuit held that there was no clearly established right to record police



                                                  6
   Case 3:19-cv-00921-JAG Document 22 Filed 08/27/20 Page 7 of 9 PageID# 85




on public property. It would defy logic to nevertheless claim that the more particularized right to

record TSA agents at a non-public location like airports was clearly established by relying on other

jurisdictions. See Int’l Soc. for Krishna Consciousness v. Lee, 505 U.S. 672, 679-83 (1992)

(holding that an airport is a non-public forum).

       In any event, because there is no clear consensus on the particularized First Amendment

right claimed, the right was not clearly established, and Defendants are entitled to qualified

immunity.

III.   The Court has the Authority to Dismiss Plaintiff’s Request for Attorney’s Fees

       Assuming the Court disagrees with Defendants and Plaintiff’s Complaint survives

dismissal, his claim for attorney’s fees should nevertheless be dismissed. Without citing any

authority, Plaintiff argues that a request for attorney’s fees is not a “claim for relief” before the

Court on a Rule 12(b)(6) motion. Opp. Br. at 17. This is false. See Consulting Engineers, Corp. v.

Martin/Martin, Inc., 2016 U.S. Dist. Lexis 189791 (No. 1:16-cv-535, Nov. 15, 2016) (E.D. Va.

2016) (granting motion to dismiss as to claim for attorney’s fees because no basis for award was

alleged); Napier v. Columbia Gas Transmission, LLC, 2018 U.S. Dist. LEXIS 74888 (No. 3:17-

4397, May 3, 2018) (S.D. W. Va. 2018) (same).

       Other jurisdictions have held the same. See, e.g., Rissinger v. State Farm Ins. Co., 2015

U.S. Dist. LEXIS 84273, *6-7 (No. 1:14-cv-2439, June 30, 2015) (M.D. Pa. 2015) (same); Adlife

Mktg. & Comms. Co. v. Buckingham Bros., LLC, 2020 U.S. Dist. LEXIS 148775, *8 (No. 5:19-

cv-0796, Aug. 18, 2020) (N.D.N.Y. 2020) (“[C]ourts in this Circuit often dismiss claims for

statutory damages or attorney's fees at the Rule 12(b)(6) stage”).

       Because Plaintiff alleges no basis for his fee claim, and there is none, his claim for

attorney’s fees should be dismissed.



                                                   7
  Case 3:19-cv-00921-JAG Document 22 Filed 08/27/20 Page 8 of 9 PageID# 86




                                           Conclusion

       No matter how desirable a Bivens remedy might be in the context of this case, the court

may not create one without satisfying the stringent standards the Supreme Court set forth in Ziglar.

Contrary to Plaintiff’s suggestion, courts regularly find that various asserted constitutional

violations are without a Bivens remedy. In fact, the Court in Ziglar recognized that would be true

in “most instances.” 137 S. Ct. at 1857. Keeping in mind that the Supreme Court has not extended

Bivens in over 30 years, the particulars of Plaintiff’s allegations here fall far short and his

Complaint should be dismissed.


                                              Respectfully submitted,

                                              SHIRRELLIA SMITH and NATALIE STATON


                                              By:     /s/
                                              William W. Tunner (VSB #38358)
                                              William D. Prince IV (VSB #77209)
                                              John P. O’Herron (VSB #79357)
                                              THOMPSONMCMULLAN, P.C.
                                              100 Shockoe Slip, 3rd Floor
                                              Richmond, Virginia 23219
                                              Tel: (804) 649-7545
                                              Fax: (804) 780-1813
                                              wtunner@t-mlaw.com
                                              wprince@t-mlaw.com
                                              joherron@t-mlaw.com

                                              Counsel for Defendants Shirrellia Smith and
                                              Natalie Staton




                                                 8
  Case 3:19-cv-00921-JAG Document 22 Filed 08/27/20 Page 9 of 9 PageID# 87




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of August, 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send a notification of such filing

(NEF) to the following:

       Jonathan Corbett, Esquire (admitted pro hac vice)
       958 N. Western Avenue #765
       Hollywood, CA 90029
       Tel: (310) 684-3870
       Fax: (310) 684-3870
       jon@corbettrights.com
       Counsel for Plaintiff

       Dustin W. Dyer, Esquire
       9071 W. Broad Street
       Henrico, VA 23294
       Tel: (804) 377-7247
       Fax: (804) 377-7247
       dustin@dyerimmigration.com
       Pro Se Attorney – Plaintiff (Local Counsel)




                                            By:     /s/
                                            John P. O’Herron (VSB #79357)
                                            THOMPSONMCMULLAN, P.C.
                                            100 Shockoe Slip, 3rd Floor
                                            Richmond, Virginia 23219
                                            Tel: (804) 649-7545
                                            Fax: (804) 780-1813
                                            joherron@t-mlaw.com
                                            Counsel for Defendants Shirrellia Smith and
                                            Natalie Staton




                                                9
